Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 19, 2017

                                          No. 04-17-00451-CR

                                        IN RE Richard LARES

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On July 13, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on July 19, 2017.



                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.



                                                          ___________________________________
                                                          Luz Estrada
                                                          Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2006CR10110, styled State of Texas v. Richard Lares, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.